Citation Nr: 1619218	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia



THE ISSUE

Whether the change in the appellant's copay status effective April 23, 2009, based on the discovery of previously unreported income beginning in calendar year 2008 was proper.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1952 to June 1954.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia.  In that determination, the HEC changed the appellant's copay status effective April 23, 2009, based on the discovery of previously unreported income beginning in calendar year 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2011 VA Form 9, the appellant requested a Board hearing at a local VA office.  In a February 2014 letter, the St. Petersburg Regional Office (RO) advised the appellant that his requested hearing had been scheduled there in April 2014.  In a letter received by VA the following week, the appellant indicated that he was unable to attend the April 2014 hearing and asked that it be rescheduled at the VA Regional Office (RO) in Providence, Rhode Island.  A review of the record indicates that no action has been taken on the appellant's request to reschedule.  Moreover, in March 2016, the Veteran's representative specifically requested a remand of this matter for the purpose of complying with the appellant's hearing request.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, a hearing must be scheduled.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO in Providence, Rhode Island.  38 U.S.C.A. § 7107 (West 2015).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




